Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 2, 4, 6, 8 and 12-13 are pending.
	Claim 5 has been cancelled.
	Claims 2, 4, 6 and 8 have been amended.

Withdrawn rejections
	The rejection of claims 2, 4-6, 8 and 12-13 under 35 USC 103 is withdrawn in light of amendments made by the applicant. 

Reasons for allowance
Applicant is claiming a plant transformed with SEQ ID NO: 1 (AtBBX21), conferring improved agronomic characteristics compared to a wild-type plant. 
The closest prior art Is Crocco (Croco et al. The Plant Journal. 64: 551-562), which teaches transforming a plant with AtBBX21. Transformed seedlings of Crocco were observed as having elongated hypocotyls, which one of ordinary skill in the art would recognize to indicate worsened agronomic performance. Search of SEQ ID NO: 1 using USPTO internal ABSS provided that there are no sequences in the prior art closely matching instant SEQ ID NO: 1. For example, SEQ ID NO: 5 of US PG Pub no. 10,027,880 has the greatest overlap with from the database of published patent applications with only 35.1% shared identity. NCBI BLAST of instantly claimed SEQ ID NO: 1 provided similarly distant results. 
The specification discloses transformation of Solanum tuberosum to express AtBBX21 resulting in increased tuber yield by 15% compared to non-transformed plants (Specification, pages 21-22). This result would not have been expected based on the teachings and suggestions of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 2, 4, 6, 8 and 12-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663